DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both sleeve and eyelet body.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rod must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 12, the phrase “at least W1” should be replaced with -a spacing which is equal to the width W1- in order to properly refer to the spacing distance between the bushings which cannot be referred to as a width.
Claim 1, line 14, the term “W1” should be replaced with -the spacing which is equal to the width W1- for similar reasons above at claim 1, line 12.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “a stationary sleeve proximate to the second end and fixedly attached to the cylindrical body with a pin inserted into the sleeve and the cylindrical body” but it is unclear which pin it is referring to. Is it pin 32? However, pin 32 does not fulfill the structure of fixedly attaching the sleeve 22 to the cylindrical body. Is it the unnumbered dashed lines in sleeve 22? Fig. 5 does not show any indication of these dashed lines so it is additionally unclear what these dashed lines are referring to. It is unclear if those dashed lines are referring to a pin, a bore, or something else because it was not described in the specifications and the figures in such a way to reasonably determine what the dashed lines signify. 
Claim 2 recites “a pin” but a pin is already claim in claim 1. It is unclear if this is referring to the same pin or another pin. The pin recited in claim 2 should be referred as “another pin” in order to clearly differentiate it from the different pin recited in claim 1. For the purposes of examination, the Examiner interprets the claim to mean a separate pin from claim 1. 
Claim 6 recites of the cylindrical body “comprise stainless steel or aluminum” but claim 1 recites “a… cylindrical body formed of steel or aluminum”. It is unclear if the cylindrical body should be stainless steel or steel. If they are made of the same material, the repetition dose not further limit the structure of the cylindrical body and rather it seems that claim 6 is changing the material of the cylindrical body, making it unclear what is the material that the cylindrical body is made of. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tudisco (US 3991502 A) in view of Pingel (US 4815233 A).
	Regarding claim 1, Tudisco teaches of (Fig. 1) a fishing gaff hook, comprising:
a rigid inflexible cylindrical body (elongated shaft 3) formed of steel or aluminum (Col. 3 lines 18-25, all of the materials used in the fabrication of the entire assembly are those conventionally used for high strength applications, e.g. mild steel, stainless steel, reinforced plastics, etc., which are rigid and inflexible materials) including a first end and a second end (see Annotated fig. 1 below), 
wherein the cylindrical body (3) has a curvilinear shape (annotated fig. 1 below), wherein the first end comprises a terminal barb (barb 2) and the second end is configured to fixedly engage a rod (Col. 2 lines 52-56, Fig. 3, length of shaft 3 necessary that it extends when it is inserted into a handle 12);
a stationary sleeve (bushing 4) proximate to the second end (Annotated Fig. 1 below), and fixedly attached to the cylindrical body (Col. 2 lines 42-49, affixed to the lower portion of shaft 3 is a bushing 4), wherein the sleeve (4) has a width W1 (Annotated Fig. 1 below); and
a one-piece rotatable eyelet (Col. 2 lines 63-68, aperture 9 located on one-piece member 8 that is freely rotatable around brushing 4) proximate to the second end (Annotated Fig. 1 below) and rotatably mounted on the cylindrical body (see again Col. 2 lines 63-68, freely rotatable around the shaft), wherein the rotatable eyelet comprises an eyelet body (wing member 8) including an aperture (aperture 9) dimensioned to accommodate a rope (Col. 2 lines 63-68, member 8 contains aperture 9 located at its lower extremity for detachably affixing a retrieving line 10 or a rope) and at least two parallel spaced bushings (collars 5 and 6) including cylindrically shaped openings (Fig. 2, openings in collars 5 and 6), wherein the at least two parallel spaced bushings (5, 6) are spaced apart by at least W1 (Annotated Fig. 1 below), and wherein the fixedly attached sleeve (4) is intermediate the at least two bushings spaced apart by W1 (Annotated Fig. 1 below).

    PNG
    media_image1.png
    780
    438
    media_image1.png
    Greyscale

(Tudisco Annotated Fig. 1)
	Tudisco in the cited embodiment does not appear to teach of a stationary sleeve fixedly attached to the cylindrical body with a pin inserted into the sleeve and the cylindrical body;
at least two parallel spaced bushings extending from the eyelet body and rotatably mounted to the rigid inflexible cylindrical body. 
Tudisco teaches in another embodiment (Fig. 8) of a stationary sleeve (second part 50) fixedly attached to the cylindrical body (shaft 33) with a pin (pin 42) inserted into the sleeve (50) and the cylindrical body (33) (Col. 4 lines 30-46, after mating threads 52 with 51, it is desirable to insure against any unthreading by inserting pin 42 through part 50 and at least partially into shaft 33 at some point of mating of the threads 52 and 51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Tudisco to incorporate the teachings of another embodiment of Tudisco of a stationary sleeve fixedly attached to the cylindrical body with a pin inserted into the sleeve and the cylindrical body in order to secure it against the cylindrical body while also being able to be detachable such that it can be replaced or fixed if the sleeve gets damaged. 
Pingel is in the field of fishing (Abstract) and teaches of (Fig. 1) at least two parallel spaced bushings (Col. 6 line 41, openings 47 associated adjacent the respective free opposite ends) extending from the eyelet body (member 44), wherein at least two of the bushings (openings 47) are spaced apart by at least W1 (Annotated Fig. 2) and rotatably mounted to the cylindrical body (Col. 6 lines 56-68, member 44 is hingedly attached to the member 12 and is therefore free to rotate 360 degrees about the member 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tudisco to incorporate the teachings of Pingel of at least two parallel spaced bushings extending from the eyelet body and rotatably mounted to the rigid inflexible cylindrical body in order to have less frictional surface to rotate around the rigid inflexible cylindrical body and, as motivated by Pingel in Col. 6 lines 56-68, the device can freely rotate and move in the water without being hindered or interfered with by the line attached thereto. 


    PNG
    media_image2.png
    446
    773
    media_image2.png
    Greyscale

(Annotated Fig. 2: Pingel Annotated Fig. 1)

	Regarding claim 3, Tudisco as modified teaches of claim 1, and wherein the curvilinear shape (see Tudisco annotated fig. 1 above) comprises compound bends (see Tudisco annotated fig. 1 above).

	Regarding claim 4, Tudisco as modified teaches of claim 1, discloses wherein the curvilinear shape (see Tudisco annotated fig. 1 above) is j- shaped (see Tudisco annotated fig. 1 above). 

Regarding claim 5, Tudisco as modified teaches of claim 1, discloses wherein the curvilinear shape (see Tudisco annotated fig. 1 above) is u- shaped (see Tudisco annotated fig. 1 above).

Regarding claim 6, Tudisco as modified teaches of claim 1, and teaches of (Fig. 1) wherein the cylindrical body (3), the eyelet (aperture 9) and the sleeve (4) comprise stainless steel or aluminum (Col. 3 lines 18-25, 29-31, The sizes and dimensions of the various components are not critical and may vary depending on factors, all materials used in the assembly used for high strength applications e.g. mild steel, stainless steel, etc. Handle 12 (constructed of steel, aluminum, etc.)). 

Regarding claim 7, Tudisco as modified teaches of claim 1, and (Fig. 3) a fishing gaff hook assembly comprising a rod (handle 12) fixedly coupled (Col. 3 lines 45-46, in preparing to gaff the fish, shaft 3 is inserted into handle 12) to the second end (see Tudisco annotated fig. 1 above) of the cylindrical body (3).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 in relation to the sleeve of Tudisco have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that Pingel cannot be used because it is a fishing lure with a flexible cylindrical body, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art would be able to take the teaching of Pingel of at least two parallel spaced bushings extending from the eyelet body and rotatably mounted to the cylindrical body and apply it to Tudisco. The rigid inflexible cylindrical body is already taught by Tudisco and Pingel teaches of extending the bushings from the eyelet body and rotatably mounting the bushings to the cylindrical body. 
Applicant’s arguments, see Remarks (p 6), filed 3/25/2022, with respect to claim 2 in light of the amendments have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647